DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures.  If the changes are not accepted by the examiner, Applicant will be notified and informed of any required corrective action in the next Office action.  The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  On page 4, in paragraph 014, line 1:  “longitudal” should be changed to --longitudinal--.  
Appropriate correction is required.

Claim Objections
Claims 17, 19, 27, 31, 33, 34 and 38 are objected to because of the following informalities:  
1)	In claim 17, line 16:  The term “adjuster” should be changed to --actuator--.
2)	In the last line of claims 19 and 33:  The term “rail” should be changed to --rails--.
3)	In claim 27, line 2:  The term “exceeds” should be changed to --exceed--.
4)	In claim 31, line 15:  The phrase “actuators.” should be changed to --actuator,--.
5)	In claim 31, line 16:  The term --said-- should be inserted before the term “surgical”.
6)	In claim 34, line 2:  The term --with-- should be inserted after the term “communicate”.
7)	In claim 38, line 2:  The phrase --forces applied to the-- should be inserted after the term “the”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-34 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. App. Pub. No. 2006/0021142 in view of Hornbach et al. in view of U.S. Pat. No. 2015/0128347 to Hutchison et al.  With respect to claims 31 and 32, Hornbach et al. ‘142 shows the claimed limitations of a method for accommodating patients of variable sizes on a surgical table (10), comprising the steps of providing a surgical table comprising:  extendable side rails (18, 52 & 20, 54) (as shown in Figures 1-4 and as described on page 3, in paragraphs 0040-0043), an electromechanical actuator (90, 100) operable to extend said extendable side rails (as shown in Figures 4 & 11 and as described on page 4, in paragraph 0047 and on page 5, in paragraph 0057), and a controller (166, 168) in communication with the electromechanical actuator (90, 100), wherein the controller is operable to control said actuator (as shown in Figure 11 and as described on page 5, in paragraph 0057); and wherein the surgical table (10) comprises a user interface (160, 180) operable to depict a graphical representation of the surgical table (10) and the position of the extendable side rails (18, 52 & 20, 54) (as shown in Figures 10, 11, 13 & 14 and as described on page 5, in paragraphs 0056, 0057 & 0060-0062).  However, with further respect to claim 31 and with respect to claims 34 and 38, Hornbach et al. ‘142 does not specifically disclose the use of a surgical table monitoring system comprising a 

plurality of sensors that are operable to measure the position, orientation, and force applied to said extendable side rails (18, 52 & 20, 54), placing a patient on the surgical table (10); determining the position, orientation, and force applied to the extendable side rails; repositioning the extendable side rails (18, 52 & 20, 54) within a predefined threshold; wherein the controller (166, 168) comprises a user interface that is operable to communicate with the surgical table monitoring system and the electromechanical actuator (90, 100) using wireless means of communication; and providing notifications when the forces applied to the extendable side rails (18, 52 & 20, 54) exceed a predefined safety threshold.  Hutchison et al. ‘347 provide the basic teaching of a surgical table (110) comprising extendable side rails (138, 148, 154) (as shown in Figure 1 and as described on page 2, in paragraph 0034 and on page 4, in paragraph 0034 & 0035), a surgical table monitoring system (114) comprising a plurality of sensors (234) that are operable to measure and determine the position, orientation, and force applied to said extendable side rails (138, 148, 154) (see Figure 12 and page 4, paragraphs 0043 & 0044), placing a patient on the surgical table (110) (as described on page 1, in paragraph 0002), repositioning the extendable side rails within a predefined threshold and providing notifications wherein the forces applied to the extendable side rails (138, 148, 154) exceed a predefined safety threshold (see Figures 11-13, 15 & 17; page 4, paragraph 045; page 5, paragraphs 0045 & 0051; page 6, paragraph 0051 & 0054; page 7, paragraphs 0056-0058 and page 8, paragraph 0058); and a user interface (230) which is operable to communicate with the surgical table (110) using wireless means of communication (see page 4, paragraph 0043 and page 5, paragraph 0049).  The skilled artisan would have found it obvious before the effective 

filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 with a surgical table monitoring system comprising a plurality of sensors that are operable to measure and determine the position, orientation, and force applied to said extendable side rails in order to provide an operational arrangement for a surgical table which is also well known in the art as taught by Hutchison et al. ‘347.  Moreover, the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 with repositioning the extendable side rails within a predefined threshold and providing notifications wherein the forces applied to the extendable side rails exceed a predefined safety threshold in order to prevent potential damage to the side rails or other components of the surgical table, thereby helping to extend the service life of the surgical table.  Lastly, the skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 with a user interface which is operable to communicate with the surgical table using wireless means of communication, since the use of a surgical table including this specific type of communication is well known in the art as taught by Hutchison et al. ‘347.
	With respect to claim 33, Hornbach et al. ‘142 as modified by Hutchison et al. ‘347 does not specifically disclose a plurality of sensors comprising a three-axis gyroscope, a three-axis accelerometer and a pressure sensor for determining the location, moment of force applied, and the predefined threshold of the side rails.  However, Hutchison et al. ‘347 further teaches that the plurality of sensors (234) can “include force sensors, pressure sensors, and other 


sensors configured to sense characteristics and statuses of other systems and components of the [surgical table]” (see page 4, paragraph 0044).  The skilled artisan would have found it obvious before the effective filing date of the claimed invention to provide the surgical table of Hornbach et al. ‘142 as modified by Hutchison et al. ‘347 with a plurality of sensors comprising a three-axis gyroscope, a three-axis accelerometer and a pressure sensor for determining the location, moment of force applied, and the predefined threshold of the side rails, since the use of various types of conventional sensors for determining the characteristics of any of the surgical table components would have been generally recognized as being within the level of ordinary skill in the art as taught by Hutchison et al. ‘347.

Response to Amendment
	In response to Applicant’s arguments on pages 9-11 of her amendment with respect to independent claim 17, the examiner respectfully agrees.  Hence, the rejections of claim 17 (as well as claims 18, 19, 21, 23, 24 and 27-29 dependent thereon) as indicated in the previous Office action dated May 27, 2021 have been respectfully withdrawn.
	Lastly, Applicant’s arguments on page 11 of her amendment with respect to independent claim 31 have been considered but are moot in view of the new grounds of rejection as stated above in paragraph 7 of this Office action.




Allowable Subject Matter
Claims 17-19, 21, 23, 24 and 27-29 are objected to as specified in paragraph 4 of this Office action, but would be allowable if rewritten to overcome the aforementioned informalities and in independent form including all of the limitations of the base claim and any intervening claims.  The examiner respectfully asserts that none of the prior art, taken either singly or in combination, is seen to teach or suggest the use of a surgical table comprising the particular structural and operational configurations of and cooperation between the extendable side rails of the torso and lower sections, the electromechanical actuator, the surgical table monitoring system comprising a plurality of sensors, and the controller in communication with the surgical table monitoring system and the electromechanical actuator, as explicitly recited in independent claim 17.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT G SANTOS whose telephone number is (571)272-7048.  The examiner can normally be reached Monday-Friday 11am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT G SANTOS/Primary Examiner, Art Unit 3673